Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                  ATTORNEYS FOR APPELLEE:

LARRY A. HELLYER                                   GREGORY F. ZOELLER
Bunker Hill, Indiana                               Attorney General of Indiana

                                                   NICOLE M. SCHUSTER
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             Jan 20 2012, 9:27 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




LARRY HELLYER,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 34A04-1107-CR-396
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE HOWARD SUPERIOR COURT
                        The Honorable William C. Menges, Jr., Judge
                             Cause No. 34D01-1003-FA-197



                                        January 20, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
        Larry Hellyer (“Hellyer”) appeals from the denial of his motion to correct

erroneous sentence. We affirm.

                            FACTS AND PROCEDURAL HISTORY

        On September 9, 2010, Hellyer pleaded guilty in Cause Number 34D04-1007-FB-

102 (“Cause No. 102”) to battery1 as a Class C felony. The written plea agreement, in

pertinent part, provided: “The Defendant shall be sentenced to 6 years executed at the

Indiana Department of Correction[] [(“DOC”)], which time shall run concurrently with

any sentence imposed under Cause No. 34D01-1003-FA-00197” (“Cause No. 197”).

Appellant’s App. at 12. Thereafter, on November 24, 2010, Hellyer pleaded guilty in

Cause No. 197 to dealing in methamphetamine2 as a Class B felony. That written plea

agreement, in pertinent part, provided: “[Hellyer] shall be sentenced to 14 years to the

DOC to be served consecutively to the sentence in [Cause No. 102].” Id. at 14. The trial

court accepted the plea agreement in Cause No. 197, imposed a sentence of fourteen

years, and ordered the sentence to be served consecutively to the sentence imposed under

Cause No. 102. Id. at 4.

        On June 30, 2011, Hellyer filed his pro se “Motion to Correct Erroneous

Sentence,” and the trial court denied the motion the same day. Id. at 5, 8-10. Hellyer

now appeals.




        1
          See Ind. Code § 35-42-2-1. Hellyer had initially been charged with aggravated battery as a
Class B felony, under Indiana Code section 35-42-2-1.5, but entered a plea for battery as a Class C felony.
Appellant’s Br. at 12.
        2
            See Ind. Code § 35-48-4-1.1.

                                                    2
                            DISCUSSION AND DECISION

       Hellyer appeals the trial court’s denial of his motion to correct erroneous sentence

under Indiana Code section 35-38-1-15, contending that his consecutive, fourteen-year

sentence “negat[ed] the terms of the sanctioned (written) plea agreement [in Cause No.

102] which required concurrent sentencing.” Appellant’s Br. at 6.

       The purpose of Indiana Code section 35-38-1-15 “is to provide prompt, direct

access to an uncomplicated legal process for correcting the occasional erroneous or

illegal sentence.” Robinson v. State, 805 N.E.2d 783, 786 (Ind. 2004) (quoting Gaddie v.

State, 566 N.E.2d 535, 537 (Ind. 1991)). A motion to correct erroneous sentence may

only be filed, however, to address a sentence that is “erroneous on its face.” Neff v. State,

888 N.E.2d 1249, 1251 (Ind. 2008) (citing Robinson, 805 N.E.2d at 786).

       When claims of sentencing errors require consideration of matters outside
       the face of the sentencing judgment, they are best addressed promptly on
       direct appeal and thereafter via post-conviction relief proceedings where
       applicable. Use of the statutory motion to correct sentence should thus be
       narrowly confined to claims apparent from the face of the sentencing
       judgment, and the “facially erroneous” prerequisite should henceforth be
       strictly applied . . . . We therefore hold that a motion to correct sentence
       may only be used to correct sentencing errors that are clear from the face of
       the judgment imposing the sentence in light of the statutory authority.
       Claims that require consideration of the proceedings before, during, or after
       trial may not be presented by way of a motion to correct sentence.

Robinson, 805 N.E.2d at 787 (emphasis added). Under the facts of this case, Hellyer’s

assertion that the trial court improperly or illegally ordered him to serve his sentence in

Cause No. 197 consecutively to his sentence in Cause No. 102 is not a claim that may be

raised through a motion to correct erroneous sentence.

       First, it is not clear that the trial court improperly or illegally ordered Hellyer to

                                             3
serve his sentence consecutively to another sentence already imposed. Indeed, such a

sentence is specifically provided for in the Indiana Code. Indiana Code section 35-50-1-

2(d), in pertinent part, provides that if, after being arrested for one crime, a person

commits another crime “before the date the person is discharged from probation, parole,

or a term of imprisonment imposed for the first crime . . . the terms of imprisonment for

the crimes shall be served consecutively, regardless of the order in which the crimes are

tried and sentences are imposed.”

       Second, Hellyer’s claim required the trial court to look at the facts of the case,

review the timing of the crimes, as well as review the two written plea agreements. Thus,

it is only by resorting to matters beyond the face of the judgment that impropriety, if any,

could possibly be discerned. A motion to correct erroneous sentence is a vehicle that

allows for claims of error apparent on the face of the sentencing order, and this claim

does not fit that specification. Robinson, 805 N.E.2d at 787.         Therefore, Hellyer’s

argument is not properly presented by way of a motion to correct erroneous sentence. As

such, we affirm the denial of Hellyer’s motion to correct erroneous sentence without

prejudice to his right to seek post-conviction relief.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                              4